Citation Nr: 0334376	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-03 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to an increased (compensable) disability 
rating for prostate stones. 

5.  Entitlement to an increased rating for the residuals of a 
shell fragment wound (SFW) of the left distal lower 
extremity, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound (SFW) of the abdomen, currently 
evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for the residuals of a 
shell fragment wound (SFW) of the right medial thigh, 
affecting Muscle Group XV, currently evaluated as 10 percent 
disabling.

8.  Entitlement to an increased rating for the residuals of a 
shell fragment wound (SFW) of Muscle Group XI, left lower 
extremity with ulceration, currently evaluated as 10 percent 
disabling. 

9.  Entitlement to an increased rating for a scar on the 
right buttock, the residual of a shell fragment wound (SFW), 
with retained foreign body, currently evaluated as 10 percent 
disabling.

10.  Entitlement to an increased (compensable) disability 
rating for the residuals of a shell fragment wound (SFW) of 
the chest. 

11.  Entitlement to an increased (compensable) disability 
rating for the residuals of a shell fragment wound (SFW) of 
the left thigh with retained foreign body, left lesser 
trochanter.  

12.  Entitlement to an increased rating for a left knee 
disability, Muscle Group XI, left lower extremity with 
ulceration, currently evaluated as 10 percent disabling.

13.  Entitlement to an increased rating for a back disability 
with degenerative changes, currently evaluated as 20 percent 
disabling.

14.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran had active duty in the 
Army from December 1943 to January 1946.  
The veteran states that he suffered the 
following disability/ies or injury/ies 
while in service: hearing loss, tinnitus 
and gastroesophageal reflux disease 
(GERD).  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and obtain the 
following service records:  All available 
service medical records.  If no service 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.  Also ask the 
veteran whether he has any copies or 
originals of all of his service medical 
records.  

2.  Thereafter, regardless as to whether 
additional records are obtained, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following: an ears and 
hearing loss examination by the 
appropriate specialist to ascertain the 
nature and extent of severity of any 
hearing loss and tinnitus which may be 
present.  

Also, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following: a 
digestive disorders examination by the 
appropriate specialist to ascertain the 
nature and severity of any GERD, which 
may be present.

Send the claims folder to the examiners 
for review.  Any further indicated 
examination and special studies should be 
conducted.  The claims file and a 
separate copy of this memo must be made 
available to the examiners for review 
prior and pursuant to conduction and 
completion of the examinations.  The 
examiners must annotate the examination 
reports to reflect  that the claims file 
was in fact made available for review in 
conjunction with the examinations.

The examiners must be sent and review the 
following instructions for review prior 
to the examinations:  

The veteran served in the Army from 
December 1943 to January 1946.  He is 
noted to have sustained injuries in an 
explosion in November 1944, which injured 
his abdomen and legs.   

Specifically, the ears disorder examiner 
is requested to determine whether it is 
at least as likely as not that any 
current hearing loss or tinnitus found on 
examination is related to service, or to 
any incident in service therein, to 
include the 1944 explosion, or whether 
any sensorineural hearing loss developed 
to a compensable degree within one year 
of the veteran's July 1946 discharge.  
Special attention should be paid to the 
available service medical records when 
addressing this question.

The digestive disorder examiner is 
requested to determine whether it is at 
least as likely as not that any GERD or 
other digestive disorder found on 
examination is related to service, or to 
any incident in service therein, to 
include the 1944 explosion.  Special 
attention should be paid to the available 
service medical records when addressing 
this question.

3.  Thereafter, regardless as to whether 
additional records are obtained, make 
arrangements with the appropriate VA 
medical facility(ies) for the veteran to 
be afforded the following: a VA special 
orthopedic examination by an orthopedic 
surgeon for the purpose of ascertaining 
the current nature and extent of 
disability from the left knee disorder 
and to show the nature and extent of 
disability from the lumbar spine 
disorder.  Send the claims folder to the 
examiner for review.  

The claims file, copies of the criteria 
under 38 C.F.R. § 4.40, 4.45, 4.59, and 
the previous as well as revised criteria 
under 38 C.F.R. § 4.71a; Diagnostic Codes 
5260, 5261, 5262, 5293, 5295 and 5285 and 
a separate copy of this memo must be made 
available to the examiner for review 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report to reflect that the claims file 
was in fact made available for review in 
conjunction with the examination.  

All indicated tests should be 
accomplished and all clinical findings 
and subjective complaints should be 
reported in detail. The examiner should 
describe the degree and frequency of 
joint subluxation and/or lateral 
instability of the left knee.  In 
conducting this examination, the examiner 
should specifically describe any 
objective findings of pain, weakened 
movement, excess fatigability or 
incoordination referable to the veteran's 
left knee and lumbar spine.  The examiner 
should indicate all pertinent ranges of 
active motion of the left knee and lumbar 
spine in degrees.  The examiner should 
also describe functional loss of the left 
knee and lumbar spine that is due to 
pain, to include, but not limited to, 
restriction in range of motion due to 
pain.  To this end, the examiner should 
be asked to express a separate opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the affected joints are used 
repeatedly.  It should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

Regarding the lumbar spine, the examiner 
should comment on whether the veteran 
does or does not have listing of the 
whole spine, marked limitation of forward 
bending in a standing position, positive 
Goldthwaite's sign, marked limitation of 
flexion in a standing position, loss of 
lateral motion with osteoarthritic 
changes or narrowing or irregularity of a 
joint space, or some of the above with 
abnormal mobility on forced motion.  The 
examiner should also comment as to 
whether there is moderate limitation of 
motion or muscle spasm, with demonstrable 
deformity of the vertebral body due to 
fracture.  The report of examination 
should contain a detailed account of all 
lumbar spine manifestations found to be 
present.   If the veteran is found to 
have disc disease, the examiner should 
give an opinion as to whether any disc 
pathology is part and parcel of his 
service connected back disorder or 
whether it is a separate pathology and 
not related to service.  

Only if the veteran is shown to have a 
disc disease that is related to service 
should the following questions be 
addressed, not only by an orthopedic 
examiner, but also by a specialist in 
neurology:  (1) Whether the evidence 
shows current disc disease and at what 
levels.  (2) If disc disease is present 
in more than one lumbar segment, and 
provided the effects in each segment are 
distinct, describe the nature and extent 
of any orthopedic and/or neurological 
manifestations or incapacitating episodes 
present.  (3) Regarding any neurological 
manifestations shown in any area, 
describe the area or body part affected 
and provide an opinion as to the severity 
of the manifestations to include whether 
such manifestations more closely resemble 
neuritis, neuralgia, or paralysis, either 
incomplete or complete.  (4) The examiner 
should also note whether disc disease is 
manifested by (i) sciatic neuropathy, 
(ii) characteristic pain, (iii) 
demonstrable muscle spasm, (iv) absent 
ankle jerk, or (v) other neurological 
findings appropriate to site of diseased 
disc; and (vi) the frequency and duration 
of symptomatic episodes; (5) An opinion 
should also be given as to whether there 
is any muscle atrophy or other 
indications of disuse; and (6) It should 
also be ascertained whether the veteran's 
subjective complaints are consistent with 
and supported by objective findings.  Any 
necessary tests or studies should be 
undertaken and the claims files should be 
reviewed by the examiner.  

The examiner should set forth findings on 
how each exhibited disability affects the 
veteran's ability to obtain and retain 
employment.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear, comprehensive and 
legible manner on the examination 
reports.
4.  Thereafter, regardless as to whether 
additional records are obtained, make 
arrangements with the appropriate VA 
medical facility(ies) for the veteran to 
be afforded the following: a VA special 
urinary tract examination for the purpose 
of ascertaining the current nature and 
extent of disability from the prostate 
stones disorder.  Send the claims folder 
to the examiner(s) for review.  The 
claims file, copies of the criteria under 
38 C.F.R. §§ 4.115a, 4.115b Diagnostic 
Code 7527 and a separate copy of this 
memo must be made available to the 
examiner for review prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report to reflect that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  The examiner should 
ascertain whether voiding dysfunction or 
urinary tract infection is the 
predominant feature of  the prostate 
stones.  If voiding dysfunction is 
predominant, the examiner should 
determine whether there is a daytime 
voiding interval between 2 and 3 hours, 
or awakening to void 2 times per night.  
The examiner should also determine 
whether there is marked obstructive 
symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with 
one or more of symptoms such as post void 
residuals greater than 150 cc, 
uroflowmetry markedly diminished peak 
flow rate (less than 10 cc/sec), 
recurrent urinary tract infections 
secondary to obstruction, and stricture 
disease requiring periodic dilatation 
every 2 to 3 months.  The examiner should 
also determine whether the prostate 
condition causes urine leakage that 
requires the wearing of absorbent 
materials, which must be changed less 
than twice a day.
If urinary tract infection is the 
predominant disability the examiner 
should ascertain whether it requires 
long-term drug therapy, one to two 
hospitalizations per year, and/or 
requiring intermittent intensive 
management.

The examiner should set forth findings on 
how each exhibited disability affects the 
veteran's ability to obtain and retain 
employment.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear, comprehensive and 
legible manner on the examination 
reports.

5.  Thereafter, regardless as to whether 
additional records are obtained, make 
arrangements with the appropriate VA 
medical facility(ies) for the veteran to 
be afforded the following: a muscle 
injuries examination for the purpose of 
ascertaining the current nature and 
extent of disability from residuals of 
shell fragment wounds (SFW) affecting the 
following areas: SFW of the left distal 
lower extremity, SFW of the abdomen, SFW 
muscle group XV of right medial thigh, 
SFW of muscle group XI left lower 
extremity with ulceration, scar right 
buttock with retained foreign body, SFW 
chest, and SFW of left thigh, with 
retained foreign body.

Send the claims folder to the examiner 
for review.  Any further indicated 
examination and special studies should be 
conducted.  The claims file, copies of 
the criteria under 38 C.F.R. § 4.40, 
4.45, 4.59, and the previous as well as 
revised criteria under 38 C.F.R.§§ 4.73, 
4.118, DCs 5311, 5312, 5315, 5319, 7803, 
7804 and 7805 and a separate copy of this 
memo must be made available to the 
examiner for review prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report to reflect  that 
the claims file was in fact made 
available for review in conjunction with 
the examination.

The examiner must be sent and review the 
following instructions for review prior 
to the examination:  The examination must 
include a review of all available service 
medical records addressing treatment for 
residuals of shell fragment wounds of the 
abdomen, muscle group XV of right medial 
thigh, muscle group XI left lower 
extremity with ulceration, scar right 
buttock with retained foreign body, 
chest, and left thigh, with retained 
foreign body.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected 
disabilities in light of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2002).  It is requested that the 
examiner provide explicit responses to 
the following questions:

(a) Do the service-connected disabilities 
at issue cause weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy 
in the areas affected, and if so, what is 
the effect of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?

If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.
(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether pain is visibly manifested upon 
palpation and movement of the service-
connected affected part at issue, and 
whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.

The VA examiner should specifically 
determine whether any subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.

(c) The examiner should address whether 
the service-connected disability involves 
only the joint structure, or arteries, 
nerves and muscles of Muscle Group XI of 
the left leg/knee, muscle group XV of the 
right medial thigh, muscle group XII of 
the left lower distal extremity and 
muscle group XIX of the abdomen.  
Specifically, it should be stated whether 
the original injuries consisted of a 
though and through or deep penetrating 
wound by a small high velocity missile or 
a large low velocity missile with 
debridement, prolonged infection, or 
sloughing of soft parts and intermuscular 
scarring; and with objective findings of 
relatively large entrance and (if 
present) exit scars so situated as to 
indicate the track of a missile through 
important muscle groups, indications on 
palpation of moderate loss of deep 
fascia, moderate loss of muscle 
substance, or moderate loss of normal 
firm resistance of muscles compared with 
the sound side; and when tests of 
strength and endurance of the muscle 
groups involved (compared with the sound 
side) give positive evidence of marked or 
moderately severe loss. 

A description and evaluation of any 
residual scars should also be made.  This 
should address not only the scars of the 
above muscle group injuries but also the 
scars of the right buttock with retained 
foreign body, the chest and the left 
thigh with retained foreign body at the 
left lesser trochanter.

If there is diminished sensation in any 
areas affected by shrapnel, an opinion 
should be rendered as to whether such 
reduced sensation is a residual of the 
shell fragment wound or is due to a 
nonservice-connected disability.

Any opinions expressed by the medical 
specialist as to the severity of the 
service-connected disabilities at issue 
should be accompanied by a complete 
rationale.

All examiners should set forth findings 
on how each exhibited disability affects 
the veteran's ability to obtain and 
retain employment.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear, comprehensive and 
legible manner on the examination 
reports.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


